Exhibit Ur-Energy Identifies New Exploration Targets with Potential for Additional 24-28 Million Pounds U3O8in the Lost Creek Area Denver, Colorado (Marketwire – August 12, 2009) Ur-Energy Inc. (TSX:URE, NYSE Amex:URG)(“Ur-Energy” or the “Company”) is pleased to announce the results of recent geologic evaluations of the Lost Creek Permit Area and adjacent properties held by the Company which contain multiple exploration targets and demonstrate the potential to contain 24 to 28 million pounds U3O8 (not NI 43-101 compliant).Company geologists, using Ur-Energy discoveries and historic data, have identified a minimum of an additional 120 compiled linear miles (193 kilometers) of new redox fronts (reduction – oxidation fronts) stacked within multiple stratigraphic horizons with potential for resource development on these properties. This is in addition to the approximately 36 compiled linear miles of redox fronts containing the current Lost Creek deposit. The Lost Creek deposit is within the 4,220 acre (1,708 hectares) Lost Creek Permit Area and has a NI 43-101 Compliant Resource of 9.8 million pounds of U3O8 with a grade of 0.058% as an “Indicated Resource” and an additional 1.1 million pounds of U3O8 at a grade of 0.076% as an “Inferred Resource” (Technical Report on the Lost Creek Project by C. Stewart Wallis, June 15, 2006). These resources are distributed along multiple sinuous redox fronts totaling approximately 36 miles in frontal length mostly within the HJhorizon, which is the 150 foot-thick stratigraphic zone presently being permitted for in situ recovery (ISR) mining. In addition, within the Lost Creek Permit Area the Company is discovering and exploring deeper mineralized horizons below the HJ horizon that are within depths that can presently be mined economically. The new exploration targets that have been identified are on Ur-Energy’s LC North and LC South properties that together contain 14,441 acres (5,844 hectares). These new exploration targets on the properties adjacent to the Lost Creek Permit Area consist of at least 10 individual sinuous redox fronts within four major stratigraphic horizons identified by Ur-Energy geologists using an in-house database of historic drill holes and new Ur-Energy drill holes. The Company is currently evaluating the exploration potential and is recommending future exploration programs for these areas. The newly identified fronts occur within the same stratigraphic horizons that are present in the area of the Lost Creek deposit. Estimation of the potential of the new fronts is based on the observed similarity of alteration characteristics, grade and thickness of mineralization to that currently identified in the Lost Creek deposit.Individual redox fronts which are amenable to ISR mining technology are commonly in the range of 10 to 20 feet (3 to 6 meters) thick.Depths of mineralization are from 200 feet to 900 feet with GT’s (Grade X Thickness) of 0.3 to 2.23 (averaging 0.7) which are similar to those in the Lost Creek deposit. The conclusion is that these areas have the potential to provide additional resources and plant feed to the future Lost Creek ISR production operations.
